                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:20-CV-00015-D

 Toni Wiggins,

                         Plaintiff,

 v.                                                                    Order

 Speedway LLC,

                         Defendant.


        Defendant Speedway LLC claims that some of Plaintiff Toni Wiggins’s responses to its

Requests for Admission do not comply with the federal rules. It maintains that when Wiggins

responded by admitting a request in part and denying it in part, she needed to specify the portion

she was admitting. The company asked the court to deem the requests admitted because of the

response’s shortcomings.

        After Speedway filed its motion, Wiggins served amended responses to the requests for

admission that cured the defects of her original responses. But Speedway still maintains that the

court should deem the requests admitted. Wiggins argues that the amended responses render the

dispute moot.

        Rule 36 of the Federal Rules allow parties to serve requests that call on the responding

party to admit or deny issues of law or fact or the genuineness of documents. Fed. R. Civ. P.

36(a)(1). In response, a party may admit the matter, deny it, or specify in detail why they cannot

admit it or deny it. Id. 36(a)(4).

        But not every response to a request for admission falls neatly into one of those categories.

At times, the responding party may need to admit part of an admission and deny the rest. A




            Case 4:20-cv-00015-D Document 26 Filed 09/21/20 Page 1 of 4
responding party may also need to qualify its answer. When those circumstances arise, the

answering party “must specify the part admitted and qualify or deny the rest.” Id.

       Parties may disagree over whether a response complies with the federal rules. In that case,

the requesting party may ask the court “to determine the sufficiency of an answer[.]” Id. 36(a)(6).

If the court finds “that an answer does not comply with this rule, the court may order either that

the matter is admitted or that an amended answer be served.” Id.

       Speedway argues that Wiggins’s replies to some of its request do not comply with Rule 36.

The responses at issue state that the request is “admitted in part and denied in part” without further

elaboration. Resp. to Req. for Admission 5, 6, 11, 13, 14, D.E. 20–3.

       Rule 36 requires more than this. Wiggins should have specified which portion of each

request she was admitting and either denied or qualified her response to the remainder.

       Unlike her original responses, Wiggins’s amended responses are detailed enough to meet

Rule 36’s requirements. Yet there is still the question of whether the court should deem the requests

admitted because of her initial inadequate response.

       Rule 36 gives the court discretion to either deem the requests admitted or order the

responding party to amend its responses. Fed. R. Civ. P. 36(a)(6). As Wiggins has amended her

responses to comply with the rule and there has been no prejudice to Speedway because of the

delay, the court will not deem the requests admitted. Instead, it will allow Wiggins to rely on the

amended responses.

       The parties also disagree over the best way for Wiggins to produce her medical records.

Speedway asked the court to require Wiggins to execute waivers allowing it to obtain her medical

and mental health records. Wiggins claimed that there was no requirement that she sign a waiver




                                                  2

           Case 4:20-cv-00015-D Document 26 Filed 09/21/20 Page 2 of 4
and that she could obtain and produce the records herself. During the hearing on this matter, the

parties agreed that Wiggins would execute waivers allowing Speedway to obtain these records:

       •   Wiggins’s medical records from one year before her termination from Speedway until

           September 11, 2020, and

       •   Wiggins’s mental health records from September 2015 until September 11, 2020.

           Wiggins shall execute these waivers within 14 days from the date of entry of this order.

           After resolving the parties’ dispute, the only issue left for the court is whether to award

Speedway the expenses it incurred by filing its motion. The federal rules require the court to do so

if the responding party turns over the requested discovery after the requesting party files a motion

to get it. Fed. R. Civ. P. 37(a)(5)(A). 1 The only exceptions to this mandatory rule are if the moving

party did not make a good-faith effort to obtain the discovery before filing a motion, the non-

moving party’s position was substantially justified, or an award would be unjust. Id.

           Wiggins provided the requested discovery after Speedway filed its motion, so the only

question is whether she has satisfied one of the rule’s exceptions. The court has reviewed the

Wiggins’s arguments, and finds that none of the exceptions apply. Wiggins’s responses to the

requests for admissions ignored the clear language of Rule 36. And the medical records issue only

required a brief discussion between counsel to resolve. The record reflects that Wiggins’s counsel

did not respond to requests from Speedway’s counsel to try to address this issue without court

intervention. Here, the court cannot conclude that Wiggins’s position was substantially justified or

that an award of fees would be unjust.




1
    This provision applies to motions related to requests for admission. Fed. R. Civ. P. 36(a)(6).

                                                             3

                Case 4:20-cv-00015-D Document 26 Filed 09/21/20 Page 3 of 4
         Thus, the court grants Speedway’s motion as discussed above. Wiggins shall sign the

waivers agreed on during the evidentiary hearing within 14 days from the date of entry of this

order.

         The court also orders that within 14 days after entry of this order, the parties will meet and

confer in an attempt to agree upon the expenses and attorneys’ fees that Speedway should recover

for its attorney’s work on this motion. If the parties cannot agree, Speedway will file an accounting

of its attorneys’ fees and costs incurred in pursuing the motion to compel no later than 21 days

after entry of this order. Speedway may also submit a supporting memorandum of no more than

10 pages with its request. Wiggins may file a response of no more than 10 pages within 14 days

after Speedway files its memorandum.

Dated: September 21, 2020

                                                ______________________________________
                                                ROBERT T. NUMBERS, II
                                                Robert
                                                UNITEDT.  Numbers,
                                                        STATES      II
                                                               MAGISTRATE    JUDGE
                                                United States Magistrate Judge




                                                   4

            Case 4:20-cv-00015-D Document 26 Filed 09/21/20 Page 4 of 4
